UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 9, 2012 INTERSECTIONS INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-50580 (Commission File Number) 54-1956515 (IRS Employer Identification No.) 3901 Stonecroft Boulevard Chantilly, Virginia 20151 (Address of Principal Executive Offices) (Zip Code) (703)488-6100 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition Item 7.01. Regulation FD Disclosure On August 9, 2012, Intersections Inc. issued a press release announcing its results for the quarter ended June 30, 2012 and posted Second Quarter 2012 Highlights on its website (www.intersections.com).The text of the press release and highlights are attached hereto as Exhibits 99.1 and 99.2, respectively. Item 9.01. Financial Statements and Exhihits (c)Exhibits Exhibit No. Description Press release dated August 9, 2012 Intersections Inc. Second Quarter 2012 Highlights SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 10, 2012 INTERSECTIONS INC. By: /s/ Madalyn Behneman Name:Madalyn Behneman Title:Principal Accounting Officer EXHIBIT INDEX Exhibit No. Description Press release dated August 9, 2012 Intersections Inc. Second Quarter 2012 Highlights
